DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see Pre-Appeal, filed 5-11-2021, with respect to the claims/art have been fully considered and are persuasive.  The Final rejection has been withdrawn. 
1.  The examiner has applied new prior art below in this Non-Final Office Action.
2.  Several notes/interpretations are put forth below:
i. The claim uses Alternative Language (“or”) and technically only one of the limitations in the OR Clause need be found:
“..receiving from the target network node, feedback indicating whether the QoE Measurement will be continued or terminated; and notifying the first Measurement Initiating node whether the QoE Measurement will be continued by the terminal or terminated following the transfer of servicing the terminal from the source to the target network node”.

As seen above, the use of the word OR allows the examiner to reject the claim by finding only ONE of the possibilities, ie. either a Continue or Terminated message is sent.
Removing the ALTERNATIVE LANGUAGE allows the claim to be re-written as follows:
a. CONTINUE:  
“..receiving from the target network node, feedback indicating whether the QoE Measurement will be continued; and notifying the first Measurement Initiating node whether will be continued by the terminal following the transfer of servicing the terminal from the source to the target network node”.

b. TERMINATED:
 “..receiving from the target network node, feedback indicating whether the QoE Measurement will be terminated; and notifying the first Measurement Initiating node whether the QoE Measurement will be terminated by the the terminal following the transfer of servicing the terminal from the source to the target network node”.

It would be a different story had the applicant written the claim to state that:
a. “there are two possible messages that can be sent, at least Continue and Not Continue messages, and 
b. the Target will send either Continue or Terminated messages based upon the Target’s service capabilities. 
That would require BOTH messages to be found since it states Continue AND Terminated must be availble to send.   
Again, without first stating that BOTH messages are required and then putting forth selecting of one of them, the examiner need only find one.

ii.  The QoE concept can be broadly interpreted as a “service” that is provided by the network.  Other services are well known, such as voice, data, streaming, tracing, Proximity Service (Pro Se), location/positioning service, Mobility Service (MME function/devices), hand-off, etc..   Prior art provided below shows that a service may be (or might not be) supported at a future/Target RAN/BTS – feedback is provided that provides a “Continue/Not Continue” type answer.
iii.  The claim is cleverly crafted and DOES NOT specify where the QoE Measurement Initiation node is located.   While one skilled might infer that it is located somewhere up in the network, prior art applied below shows that a service’s “control function/node” can be located at the RAN/BTS.



3.  The examiner’s rejection below is summarized as follows:
a.  The AAPA teaches the majority of the claim, to include QoE, handoff to a Target and feedback to the network.
b.  Secondary prior art teaches that a service’s “function/node” can be located at a RAN/BTS.
c.  Tertiary prior art teaches that feedback can be sent from a Target to a Source node to inform said Source as to IF the Target can/can’t support the service.
The logic being that the AAPA teaches the majority but is silent on a) feeding back to the service control function/entity that support will continue at the Target and b) having the feedback pass from the Target to the Source and then to the service control function entity.

4.  The applicant’s claims can be shown in the slides below.

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale

Figure 1 shows how QoE works when only a Source BTS/RAN is involved while Figure 2 shows the applicant’s design when a Target is involved.


    PNG
    media_image2.png
    360
    640
    media_image2.png
    Greyscale

Figure 3 above shows a configuration from prior art of record that combines a “service function/entity” at the RAN/BTS+BSC/RNC – in this particular case, it is QoE functionality but it can be another service/functionality.   Hence feedback data (as per the AAPA) flows from the Target to the QoE – and the configuration above has that data pass from the Target to the Source which relays it to the QoE function/entity.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-37, 43-46, 50-51 and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s Admitted Prior Art (AAPA) and further in view of  {Ogami US 20080153495  or Hakola et al. US 20140106757 } and Wei et al. US 9,930,675.
As per claim 33, AAPA teaches a method, performed by a source network node operative in a wireless communication network, of transferring service of a terminal to a target network node, wherein the source network node has a Quality of Experience (QoE) Measurement configured for the terminal by a first Measurement Initiating node (AAPA below teaches the network/RAN sending a QoE measurement request to the UE for it to begin to measure QoE in its network area), 
The current RAN-specific measurements are focused on radio related issues, and do not consider the end-user quality of the application being used.  Another purpose of the work item(s) is to use the Radio Resource Control (RRC) protocol to start the measurements and to transmit the result back from the terminal. The 35 resulting file should be possible to extract in RAN, as the possible improvements will be done in RAN and there might be different operators for RAN and other parts of the network. The measurements are initiated towards RAN by either a QoE Measurement request from the core network (CN) or from the network subset responsible for operations,1 WO 2018/150249 PCT/IB2017/058474administration and management (OAM). The QoE Measurement request contains an area where the terminal should perform the measurements, e.g., a list of cells, a routing area, or a public land mobile network (PLMN) area. A Radio Network Controller (RNC) then starts the measurements in the terminal by sending a so-called dash file to the terminal    (Background, pages 1-2) 
The purpose of the work item(s) is to start measurements in a terminal, such as a User Equipment (UE), to collect information about the quality of streaming services used in the terminal.   (Background, pages 1-2) 
Another purpose of the work item(s) is to use the Radio Resource Control (RRC) protocol to start the measurements and to transmit the result back from the terminal.  (Background, pages 1-2) 
Handoff is taught here > During relocation of servicing a terminal from a source network node to a target network node - e.g., UTRAN Serving Radio Network Subsystem (SRNS) Relocation, and in the future Inter-RAT Handover when UMTS, LTE and/or NR all support QoE - it is assumed that the QoE15 measurements should continue by the terminal.    (Background, pages 1-2) comprising: 
in response to a pending transfer of service of the terminal from the source network node to a target network node, sending QoE Measurement parameters related to the QoE Measurement to the target network node (AAPA teaches sending the QoE data to both the serving node and the target node):
SENT TO SERVING NODE:  The QoE configuration is sent either from OAM to RAN, or from CN to RAN. The QoE dash configuration file, the IP address, and collecting area are sent to RAN - in particular, to the terminal's serving node    (Background, pages 1-2) 
SENT TO ANOTHER/TARGET NODE:  Further there is a need to feedback to the OAM or the node that initiated the QoE 20 measurement, e.g., Serving GRPS Support Node (SGSN) or the serving RNC, that the terminal with QoE measurement activated has been transferred to another serving node (e.g., new eNB or a serving node in a different RAN).   (The “another serving node” called the “new eNB” and/or “a serving node in a different RAN” is interpreted as the TARGET NODE).  (Background, pages 1-2) 
Also see:  In order to allow the QoE measurement to continue after relocation, relevant parameters must be transferred smoothly from the source network node to the target network node  (Background, pages 1-2) 
But is silent on
receiving from the target network node, feedback indicating whether “a service” will be continued (or terminated); and 
notifying the first service Initiating node whether the “the service” will be continued by the terminal (or terminated) following the transfer of servicing the terminal from the source to the target network node.  
NOTE that the AAPA does consider that after relocation/handoff, relevant parameters (eg. QoE parameters) must be transferred from source to target node AND THEN allowing QoE to be managed by the TARGET NODE – ie. to allow the Target to decide if it can continue with QoE measuring or not:
In order to allow the QoE measurement to continue after relocation, relevant parameters must be transferred smoothly from the source network node to the target network node, allowing25 the QoE measurement to be managed in the target network node.  (Background, pages 1-2) 
Regarding “..(the source BTS) receiving from the target network node, feedback indicating whether the “service” will be continued (or terminated”), at least Ogami or Hakola teach a Target notifying the Source that it can/cannot support a service (eg. handoff, Pro Se) that is requested for a particular mobile.
Ogami teaches if a handoff SERVICE will/won’t be provided while Hakola teaches if Proximity Service (Pro Se) will/won’t be provided:
i.  Ogami US 20080153495  teaches feedback from a Target BTS/RNC to the Source BTS/RNC as to whether it can accept a handover or not.  This reads on a requrest for SERVICE (ie. such as mobility service) to be provided by the Target and a Yes/No answer (similar to Continue/Terminate) is provided, which reads on the limitation.   Hence, both answers are provided.
[0122] The Target RNC 7 determines whether it can accept a handover or not based on the radio quality information between the UE 1 and the Target NodeB 3 (step S85), and notifies the Source RNC 6 of the result (step S86).   If it cannot accept a handover, the Source RNC 6 stops handover processing. On the other hand, when it can accept a handover, the Source RNC 6 has the channel between the UE 1 and the Source NodeB 2 be released (steps S87 through S89).   Thereafter, it notifies the Target NodeB 3 of context information necessary for communication with the UE 1 via the Target RNC 7 (steps S90 and S91).
ii. Hakola et al. US 20140106757 that the source may (or may not) receive information/feedback from the Target as to whether it is capable of supporting a service, such as Proximity Services (Pro Se), which again reads on the limitation that the Target is able (or not able) to support a service requested by the Source.
   [0038]  The response 610 may be an explicit indication on whether target eNB 200 is Pro se capable or not.  However, in an embodiment, the source node 100 may detect that the response message 610 does not comprise any information related to the capability of the target node 200 to support the proximity services. This may be the case for a target node 200 of older release which may not be able to interpret the additional ProSe information sent by the source eNB 100 in message 608.   The lack of ProSe information in the response 610 may cause the source node 100 to determine that the target node 200 is not capable to support the proximity services.
Thusly, one skilled sees that feedback data as to IF the service will continue at the Target is taught by the prior art – it allows the network to decide if it will continue with that selected Target or perhaps select another Target from the neighbor list.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the AAPA, such that (the source BTS) receiving from the target network node, feedback indicating whether the service will be continued (or terminated to provide the Source node information as to if the target can support service functionality or not (so the target is used or another will be selected).
The AAPA and {Ogami or Hakola} are silent on the Source RAN/BTS notifying the QoE/service node whether “the service” will be continued (or terminated) following the transfer of servicing the terminal from the source to the target network node.  
Essentially, the prior art does not specifically teach that the Source Node is in between and “relays” the Target’s feedback answer to the Service function/entity (Prior Art Racz, previously used but not cited had the Target send the answer directly to the network’s service node).   To cure this deficiency, the examiner notes that locating the Service function/entity at the RAN/BTS would provide for information to flow from the Target RAN/BTS to the Source RAN/BTS who then passes/relays the data to the service function/entity co-located at the Source RAN/BTS.   This was shown previously in examiner’s figure 3 above.
Wei et al. US 9,930,675 teaches that the QoE entity/function can be co-located at the RAN (Source, Target, etc.).  Hence any data that sent from the Target to the Source is effectively relayed/forwarded to the QoE function/entity via the Source, which reads on the claim limitation.
(59)    For example, the QoE server is on a RAN side, and is located, together with a base station, in a same functional entity.   In this case, the QoE server performs a resource allocation adjustment according to the resource control policy that is for the  serving cell and determined in step 303.   Specifically, the QoE server may adjust network resource allocation provided for a service.   For example, the QoE server correspondingly increases or decreases a bit rate. In this way, network resources can be effectively adjusted,  thereby optimizing allocation of shared network resources and enhancing user experience.   (C9, L15-26)
Wei’s figure 4 below shows that the RAN and QoE can be co-located, so any QoE data sent from a Target to the Source would be “relayed” internally to the QoE server since they are co-located:

    PNG
    media_image3.png
    375
    469
    media_image3.png
    Greyscale

Thusly, the AAPA teaches QoE, handoff and feedback to the QoE function/entity while Ogami/Hakola taught feedback about the Target continuing with the service and interaction between the RAN’s/BTS’s while Wei teaches QoE function/entity being located at a Source RAN/BTS – these all combine to allow the Target to provide feedback to the Source which passes/relays it to the QoE function (at the Source RAN).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the Source Node notifying the first Measurement Initiating node whether the “the service” will be continued by the terminal (or terminated) following the transfer of servicing the terminal from the source to the target network node, to provide a response to “the service” as to IF said service will continue at the Target (so that the Target is used or another is selected, etc.).

The entire combination of art is depicted in the figure below:

    PNG
    media_image4.png
    360
    640
    media_image4.png
    Greyscale




As per claims 34 and 44, the combo teaches claim 33/43 wherein the transfer of service of the terminal from the source network node to the target network node is an inter-RAT handover wherein the target network node operates according to a different Radio Access Technology than the source network node (The AAPA teaches the other RAN can be “..a serving node in a different RAN..”, See Background pages 1-2, which is interpreted as an Inter-RAT handover since its not an INTRA-RAT handoff).  Note that Inter-RAT handoffs are well known in the art:
Maejima (US 2010/0081428 – See PTO 892), pertinent but not cited, teaches handoff from different RATS/Access Points and between different protocols and technologies (See Figure 3):
 [0014] FIG. 4 is a signal flow diagram illustrating handover of a VoIP call from a WiFi network to a cellular network according to embodiments of the invention.
Even Soliman (US 2014/0146691 – See IDS), pertinent but not cited, teaches inter-RAT handoff among different RATS and technologies:
 [0006] In mobile communication networks, multiple co-located radio technologies and multiple co-located carriers will typically be deployed requiring efficient inter-radio technologies (inter-RAT) and inter-frequency handover mechanisms and radio resource management to retain better quality of service. Inter-RAT handover enables the mobility between E-UTRAN and other technologies such as WCDMA, GSM, and cdma2000.


As per claims 35 and 45, the combo teaches claim 33/43 wherein the transfer of service of the terminal from the source network node to the target network node is a Serving Radio Network Subsystem (SRNS) relocation (The AAPA teaches a handoff which reads on a SRNS relocation since service moved from the Source/Serving RAN/BTS to a Target.   See also Ogami who teaches handoff.
Note that Racz, previously applied and pertinent but not cited, teaches a “handoff” which can be broadly interpreted as being a SRNS relocation. 

As per claims 36 and 46, the combo teaches claim 33/43 wherein the QoE Measurement parameters include one or more of a network address of a QoE Measurement reporting node, a timestamp, QoE Measurement collecting area, and an identifier of the terminal (The AAPA teaches collecting various data, to include collecting area, etc.):
The QoE Measurement request contains an area where the terminal should perform the measurements, e.g., a list of cells, a routing area, or a public land mobile network (PLMN) area. A Radio Network Controller (RNC) then starts the measurements in the terminal by sending a so-called dash file to the terminal. The dash file 5 contains configuration data for the terminal, e.g., duration of the QoE measurements and which data should be collected.  (Background pages 1-2)






As per claims 37, 51 and 56, the combo teaches claim 33/50 wherein sending QoE Measurement parameters related to the QoE Measurement from the source network node to the target network node comprises routing the QoE Measurement parameters through a Core Network (CN) of the wireless communication network (The AAPA teaches the QoE configuration is sent from various places to the target, ie. mobile to serving node, to Core Network (CN), to the target node) - The QoE configuration is sent either from OAM to RAN, or from CN to RAN  (Background pages 1-2)       
Examiner’s NOTE:	 CN is core network


As per claim 43, the examiner notes that the rejection of claim 33 puts forth the same limitations and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 43, the limitations put forth are literally the “reverse” of claim 33 – ie. from the perspective of the TARGET NODE (whereas claim 33’s perspective was the SERVING NODE), thusly claim 43 reads from the perspective of the TARGET and the TARGET does perform the method of  “receiving QoE Measurement parameters related to the QoE Measurement from the source network node”, “determining whether to continue the QoE Measurement after the transfer” and “sending to the source network node, feedback indicating whether the QoE Measurement will be continued or terminated” as are found in claim 33 (where these same limitations are found in claim 33).  

As per claim 50, the examiner notes that the rejection of claim 33 puts forth the same limitations and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 50, the examiner notes that a “transceiver operative to exchange wireless messages with the terminal and other network nodes” (See AAPA, pages 1-2 that teach a mobile terminal and RAN which inherenlty require a transceiver to send/receive data/messages/calls) and “processing circuitry operatively connected to the transceiver”  (The AAPA teaches that the network can send messages/requests to the mobile device AND that the mobile can receive, process and respond to these messages/requests, ie. to process a QoE request and peform the measurements).
As per claim 55, the examiner notes that the rejection of claim 33 puts forth the same limitations and is rejected by the AAPA and {Ogami or Hakola} and Wei.  With regard to claim 50, the examiner notes that a “target network node comprising: a transceiver operative to exchange wireless messages with the terminal and other network nodes; and processing circuitry operatively connected to the transceiver” is both found in the prior art from claim 33  (See AAPA, pages 1-2 that teach a mobile terminal and RAN which inherenlty require a transceiver to send/receive data/messages/calls.  The AAPA also teaches that the network can send messages/requests to the mobile device AND that the mobile can receive, process and respond to these messages/requests, ie. to process a QoE request and peform the measurements).



Allowable Subject Matter
Claims 38-42, 47-49, 52-54 and 57-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed concepts not found in at least the prior art of record, either alone or in combination.
Claim 38:  wherein routing the QoE Measurement parameters through a CN comprises sending the QoE Measurement parameters from the source network node to the CN in an Information Element (IE) in a RELOCATION REQUIRED message, and wherein the CN sends the QoE Measurement parameters from the CN to the target network node in a RELOCATION REQUEST message.  
Claim 39:  wherein receiving feedback indicating whether the QoE Measurement will be continued or terminated from the target network node comprises receiving feedback from the Core Network (CN) in a RELOCATION COMMAND message, wherein the target network node sent the feedback to the CN in a RELOCATION REQUEST ACKNOWLEDGE message.  
Claim 40:   wherein notifying the first Measurement Initiating node whether the QoE Measurement will be continued or terminated by the terminal following the transfer comprises sending the notification in an Information Element (IE) in an UPLINK INFORMATION EXCHANGE REQUEST message to the Core Network (CN).  
Claim 41:  wherein the target network node has a QoE Measurement configured by a second Measurement Initiating node different than the first Measurement Initiating node that configured the QoE Measurement in the source node, further comprising: receiving, from the target network node, QoE Measurement parameters relating to the QoE Measurement configured in the target network node.  
Claim 42:  further comprising: sending to the first Measurement Initiating node the QoE Measurement parameters received from the target network node.  
	Claim 47:  wherein receiving QoE Measurement parameters related to the QoE Measurement from the source network node comprises receiving the QoE Measurement parameters from a Core Network (CN) of the wireless communication network in an Information Element (IE) in a RELOCATION REQUEST message, and wherein the source network node sent the QoE Measurement parameters to the CN in a RELOCATION REQUIRED message.  
Claim 48:  wherein sending feedback indicating whether the QoE Measurement will be continued or terminated to the source network node comprises sending feedback to the Core Network (CN) in a RELOCATION REQUEST ACKNOWLEDGE message, which sends the feedback to the source network node in a RELOCATION COMMAND message.  
Claim 49:  wherein the target network node has a QoE Measurement configured by a second Measurement Initiating node different than the first Measurement Initiating node that configured the QoE Measurement in the source node, further comprising: sending to the source network node QoE Measurement parameters relating to the QoE Measurement configured in the target network node.  
Claim 52:  wherein the processing circuitry is adapted to route the QoE Measurement parameters through a CN by sending the QoE Measurement parameters from the source network node to the CN in an Information Element (IE) in a RELOCATION REQUIRED message, and wherein the CN sends the QoE Measurement parameters from the CN to the target network node in a RELOCATION REQUEST message.  
Claim 53:  wherein the processing circuitry is adapted to receive feedback indicating whether the QoE Measurement will be continued or terminated from the target network node by receiving feedback from the Core Network (CN) in a RELOCATION COMMAND message, wherein the target network node sent the feedback to the CN in a RELOCATION REQUEST ACKNOWLEDGE message.  
Claim 54:  wherein the processing circuitry is adapted to notify the first Measurement Initiating node whether the QoE Measurement will be continued or terminated by the terminal following the transfer by sending the notification in an Information Element (IE) in an UPLINK INFORMATION EXCHANGE REQUEST message to the Core Network (CN).  
	Claim 57:  wherein the processing circuitry is adapted to receive the QoE Measurement parameters from the CN by receiving the QoE Measurement parameters in an Information Element (IE) in a RELOCATION REQUEST message; the QoE Measurement parameters having been sent by the source network node to the CN in a RELOCATION REQUIRED message.  
Claim 58:  wherein the processing circuitry is adapted to send feedback indicating whether the QoE Measurement will be continued or terminated to the source network node by sending feedback to the Core Network (CN) in a RELOCATION REQUEST ACKNOWLEDGE message, which sends the feedback to the source network node in a RELOCATION COMMAND message.   







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414